PER CURIAM.
Drew L. White appeals the denial of an award of jail time credit. The trial court correctly ruled that White is not entitled to credit for time served in The Bridge Substance Abuse Program, Hill v. State, 813 So.2d 274 (Fla. 5th DCA 2002), nor has he demonstrated entitlement to credit for his time spent in Seminole County Jail, McAllister v. State, 840 So.2d 1163 (Fla. 5th DCA 2003). However, the State concedes that the trial court made a mathematical error in computing the award. Accordingly, we reverse and remand to the lower court only for correction of the mathematical error.
REVERSED and REMANDED.
SHARP, W., PETERSON and ORFINGER, JJ., concur.